United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2525
                      ___________________________

                                Nathan Hoggard

                     lllllllllllllllllllll Plaintiff - Appellant

                                 Jerry Williams

                            lllllllllllllllllllll Plaintiff

                                          v.

Roger Page, Individually and as Registered Agent and as Member and Owner of
 Arabi Cattle Company other Arabi Cattle Company; Jim Franklin, Individually
and as Employee of Arabi Cattle Company; Arabi Cattle Company LLC, Limited
                              Liability Company

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Jonesboro
                                ____________

                          Submitted: April 12, 2018
                            Filed: May 7, 2018
                               [Unpublished]
                              ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       In this diversity action involving a negligence claim, Nathan Hoggard appeals
from the order of the District Court1 granting summary judgment in favor of
defendants. After de novo review, we agree with the District Court’s determination
that defendants did not owe or assume a duty of care giving rise to liability for the
injuries Hoggard sustained during a hay-loading accident. We affirm the judgment.
See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                         -2-